Citation Nr: 0529795	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-10 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from November 1969 to November 
1971.  The appellant is his custodian.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a left knee injury.  

In an October 2003 decision, the Board reopened the claim for 
service connection for residuals of a left knee injury.  The 
Board remanded the merits of the claim to the RO for further 
development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been developed and the appellant has received 
the required notice.  

2.  The veteran failed to report for a scheduled VA 
examination pertaining to his reopened claim for service 
connection for residuals of a left knee injury, and he has 
not provided good cause for his failure to report.  


CONCLUSION OF LAW

The claim for service connection for residuals of a left knee 
injury must be denied due to the veteran's failure to report 
for a scheduled VA examination.  38 C.F.R. § 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with a reopened 
claim for a benefit which was previously disallowed, the 
claim shall be denied.  38 C.F.R. § 3.655.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet.App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id.  
The Court has also held that the "duty to assist is not 
always a one-way street." Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  

As noted above, in October 2003, the Board reopened the 
veteran's claim for residuals of a left knee injury.  The 
Board remanded the merits of the claim, in part, to schedule 
the veteran for a VA orthopedic examination with an 
etiological opinion.  

In an October 2004 letter to his last address of record in 
West Monroe, Louisiana, the veteran, through the appellant, 
was notified that he was being scheduled for a VA examination 
with X-rays at the Alexandria, Louisiana VA Medical Center in 
conjunction with his claim for service connection for 
residuals of a left knee injury.  The letter notified the 
veteran that the examination was scheduled for November 9, 
2004, and that a failure to report for such examination might 
adversely affect the benefits now being received or any 
potential benefits in the future.  

In November 2004, the Alexandria, Louisiana VA Medical Center 
notified the Board that the veteran had failed to report for 
the VA examination scheduled for November 2004.  An August 
2005 supplemental statement of the case also notified the 
veteran, through the appellant, of the relevant law and 
regulations and advised him of the consequences of failing to 
report for an examination scheduled in conjunction with his 
reopened claim.  The veteran has never responded with a 
willingness to report for such examination.  There is also no 
indication in the record, that the supplemental statement of 
the case, or the October 2004 notice of the scheduled 
examination, were sent to an improper address.  Therefore, 
the Board finds that additional efforts to schedule an 
examination would be futile.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet.App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet.App. 62, 
64-65 (1992)).  Notification for VA purposes is written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (2004).  

After a review the claims file, the Board concludes that it 
has no choice but to deny the veteran's claim due to his 
failure, without good cause, to report for the November 2004 
VA examination.  38 C.F.R. § 3.655.  Since that time, the 
veteran has failed to furnish any explanation for his absence 
from the examination.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claim.  See Wood, supra.  

In as much as the veteran, without good cause, failed to 
report for a VA examination scheduled in conjunction with his 
reopened claim for service connection for residuals of a left 
knee injury, the claim must be denied.  38 C.F.R. § 3.655; 
See Sabonis v Brown, 6 Vet.App. 426, 430 (1994).  




Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claim.  In a June 2001 letter, a 
January 2002 letter, an August 2002 statement of the case, 
the October 2003 Board decision, a March 2004 letter, an 
October 2004 letter (as to the scheduled examination), and an 
August 2005 supplemental statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for residuals of a left knee injury.  The 
discussions in the rating decision, the statement of the 
case, and the supplemental statement of the case, have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.  


ORDER

Service connection for residuals of a left knee injury is 
denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


